219 F.3d 612 (7th Cir. 2000)
William Radue, Plaintiff-Appellant,v.Kimberly-Clark Corporation, Defendant-Appellee.
No. 00-1003
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 1, 2000Decided July 10, 2000

Appeal from the United States District Court for the Western District of Wisconsin.  No. 98 C 879--Barbara B. Crabb, Judge.[Copyrighted Material Omitted]
Before Bauer, Easterbrook, and Manion, Circuit Judges.
Manion, Circuit Judge.


1
When Kimberly-Clark  informed William Radue that he would be laid off  from his mechanical engineer position as part of  a reduction in force, it also mentioned that he  could seek other positions with the company.  Radue never secured another job, so he sued under  the ADEA, maintaining that younger employees were  given positions for which he was qualified.  Because Radue failed to show discrimination under  the direct method, and was unable to establish a  prima facie case of age discrimination, the  district court granted summary judgment for  Kimberly-Clark. We affirm.

I.

2
William Radue is a mechanical engineer who  worked for Kimberly-Clark between June 30, 1975  and April 1, 1996. Since 1995, Radue was a senior  project engineer assigned to a paper machine  project at the Whiting Mill in Whiting,  Wisconsin. When the project was nearing  completion, Kimberly-Clark informed Radue that it  had no further projects requiring his mechanical  engineering skills and that his position would  therefore be eliminated. Radue was fifty-three  years old at this time, and was only two years  away from eligibility for severance benefits. He  asked whether another slot might be found for him  so that he could complete the requisite two  years, and he expressed a willingness to take any  available position. Kimberly-Clark officials  informed him that he should seek other jobs in  the company by contacting people he knew and by  using the resources of the company's Engineering  Career Development Team. The ECDT sought to match  engineer employees with suitable positions  throughout the company. It did this by  maintaining a database of all engineering  personnel and vacant engineering positions. Each  sector of the company had a representative on the  ECDT, and Radue's representative was Jim Parent.  Although Parent located a position for an  electrical engineer who was subject to the RIF,  he was unsuccessful in finding one for Radue.  Other engineers transferred to positions  throughout the company, but Radue never obtained  another job with Kimberly-Clark, either through  his informal inquiries or through the ECDT.


3
Claiming that he was the victim of age  discrimination, Radue sued the company under the  Age Discrimination in Employment Act, which  prohibits intentional discrimination against  persons over the age of forty. See 29 U.S.C. sec.  623(a)(1). Radue did not allege that the  reduction in force was motivated by his age.  Rather, his complaint centered on the company's  failure to assist him to the same extent it  assisted other employees in finding other  vacancies, and the company's failure to transfer  him to other positions. The district court  granted summary judgment for Kimberly-Clark  because Radue could not show discrimination under  either the direct or indirect method. He  presented no direct evidence of discrimination.  With respect to the indirect method, while he  presented evidence that one substantially younger  employee might have been treated better than he  was, and that some similarly situated employees  might have received preferential treatment, he  failed to show that any employee who was both  similarly situated and substantially younger  received superior treatment with respect to an  intra-company transfer. Radue appeals from the  summary judgment, arguing that he has created a  genuine issue for trial under either the direct  or indirect method.

II.

4
Radue concedes, as he must, that the ADEA does  not require his employer to terminate younger  employees in order to open positions for older  workers. See Walther v. Lone Star Gas Co., 952  F.2d 119, 123 (5th Cir. 1992). Radue also  recognizes that when an employer reduces its  workforce it has no duty to transfer senior  employees to available positions. Taylor v.  Canteen Corp., 69 F.3d 773, 780 (7th Cir. 1995).  But when internal job placement services are  benefits of employment which are provided to  younger employees, an employer must provide  roughly the same benefits to ADEA-protected  employees, and when an employer responds to a RIF  by transferring employees to available positions,  it may not refuse to transfer older employees  based on their age. Kusak v. Ameritech Info.  Sys., Inc., 80 F.3d 199, 201 (7th Cir. 1996);  Taylor, 69 F.3d at 780. We assume, because the  parties do, that use of the ECDT system was a  benefit that Kimberly-Clark provided to all  employees, and that Radue was therefore entitled  to receive equal treatment in the internal job  search. There's no indication that in  communicating to supervisors the names of  engineers available for transfer Kimberly-Clark  did not treat Radue the same as it did younger  employees, which precludes Radue's "job hunting"  claim. Furthermore, a claim that an employer  refused to provide equal assistance in finding a  transfer for a protected employee requires a  showing that there was an available position for  which the plaintiff was qualified. See Sauzek v.  Exxon Coal USA, Inc., 202 F.3d 913, 919 (7th Cir.  2000) (employee must have been qualified for and  applied for specific jobs that were available  during the RIF); Taylor, 69 F.3d at 779, 780. As  will be seen in addressing Radue's failure to  transfer claim--which has the same requirement--  he made no such showing. So we confine our  analysis to Kimberly-Clark's failure to transfer  Radue. To withstand summary judgment on this  claim, Radue must present sufficient evidence  from which a jury could find that his employer  acted with a discriminatory intent in failing to  consider him for positions commensurate with his  skills. Blackwell v. Cole Taylor Bank, 152 F.3d  666, 672 (7th Cir. 1998). He may do this using  either the direct or the indirect method of  proof. Sheehan v. Daily Racing Form, Inc., 104  F.3d 940, 940 (7th Cir. 1997).

A.  The Direct Method

5
Radue first argues that summary judgment was  improper because he has sufficient direct  evidence of discriminatory intent to create a  genuine issue for trial.


6
A plaintiff can avert summary judgment for the  defendant in an employment discrimination case by  presenting enough evidence, whether direct or  circumstantial, of discriminatory motivation to  create a genuine issue for trial. Sheehan, 104  F.3d at 940. In pleading discrimination cases,  litigants, usually as an alternative argument,  will often contend that they have unearthed  direct evidence of discriminatory intent, but  such direct evidence--"eyewitness testimony as to  the employer's mental processes"--is rarely  found. Reeves v. Sanderson Plumbing Products,  Inc., 120 S. Ct. 2097 (2000). Direct evidence  essentially requires an admission by the  decision-maker that his actions were based on the  prohibited animus. Troupe v. May Dep't Stores,  Co., 20 F.3d 734, 736 (7th Cir. 1994); see Coco  v. Elmwood Care, Inc., 128 F.3d 1177, 1178 (7th  Cir. 1997); Sheehan, 104 F.3d at 941. Radue has  nothing that looks even slightly like an  admission, which is not surprising, since most  employers are careful not to openly discriminate  and certainly not to publicly admit it. Therefore  most plaintiffs, including Radue, must rely on  circumstantial evidence of discriminatory intent.


7
Radue's circumstantial case under the direct  method is primarily composed of statistics which  show that older employees were treated less  favorably than younger employees in various RIFs  conducted by Kimberly-Clark. For example, Radue's  numbers show that in November 1995, when  Kimberly-Clark was performing a RIF in another  sector of the company, the mean age of the 140  engineers and consultants selected to be retained  was 37.51, while the mean age of the 16 engineers  receiving pink slips was 50.75. This, he  concludes without any further analysis,  demonstrates that his own plight was caused by  invidious discrimination. But these statistics  hardly compel this conclusion. For starters, they  are based on a completely different part of the  company (the family care sector) than that in  which Radue worked (the Neenah paper sector). The  numbers also include more than just engineers.  And Radue's contention with respect to these  statistics--that the November 1995 RIF was  engendered by age bias--differs from the argument  made in his own case his RIF was not age-based,  but transfers awarded afterward were. A more  basic problem is that statistics can only show a  relationship between an employer's decisions and  the affected employees' traits; they do not show  causation. Munoz v. Orr, 200 F.3d 291, 301 (5th  Cir. 2000) (citing Tagatz v. Marquette Univ., 861  F.2d 1040, 1044 (7th Cir. 1988)). Because the  occurrence of adverse employment actions may  correlate to older employees for reasons other  than intentional discrimination, causation is  suggested only when the other variables are shown  to be insignificant. Furr v. Seagate Tech., Inc.,  82 F.3d 980, 987 (10th Cir. 1996). "Statistical  evidence which fails to properly take into  account nondiscriminatory explanations does not  permit an inference" of discrimination. Id. A  plaintiff must show "disparate treatment between  comparable individuals." Id.


8
Tagatz succinctly illustrates this principle. In  that case, the plaintiff showed that younger  university professors received larger annual  raises than older professors. While  discrimination was one plausible explanation for  the disparity, the court acknowledged that an  equally plausible, nondiscriminatory explanation  was suggested by the fact that "academics'  salaries tend to rise rapidly in the early stages  of their career and to reach a plateau when the  academic becomes a full professor . . . ." 861  F.2d at 1045. Because the plaintiff failed to  explain why his statistical evidence did not  equally support this alternative theory, it was  not particularly probative of discriminatory  intent. Similarly, in Barnes v. Southwest Forest  Industries, Incorporated, the employer discharged  fourteen security guards in a RIF, thirteen of  whom were over the age of forty, and hired eleven  younger employees just before the RIF, without  giving the older employees a chance to compete  for the jobs. 814 F.2d 607, 608, 610 (11th Cir.  1987). The Eleventh Circuit held that these  statistics failed to support a prima facie case  of "failure to retain or rehire" discrimination  where the plaintiff offered no other  circumstantial evidence suggesting a  discriminatory motive. As in the present case,  there were alternative explanations for the  numbers, which the plaintiff failed to take into  account. "Standing virtually alone, as they are  in this case, statistics cannot establish a case  of individual disparate treatment." Gilty v.  Village of Oak Park, 919 F.2d 1247, 1253 n.8 (7th  Cir. 1990). Yet Radue has failed to suggest why  obvious, alternative explanations were likely not  the actual reasons for the layoffs. See Furr, 82  F.3d at 987 (the plaintiff's statistical evidence  is flawed when it fails to take into account  nondiscriminatory reasons for disparities).  Because Radue has neglected his burden of showing  that the statistical evidence strongly suggests  that his inability to find another position was a  result of intentional discrimination, he has not  established a case under the direct method.

B.  The Indirect Method

9
Radue also contends that he can show intentional  discrimination using the McDonnell Douglas  burden-shifting method.


10
Plaintiffs utilizing the McDonnell Douglas  burden-shifting formula for showing  discriminatory intent must first establish a  prima facie case of discrimination. See McDonnell  Douglas Corp. v. Green, 411 U.S. 792, 802 (1973);  Sheehan, 104 F.3d at 940. To do so in an ADEA-  RIF-failure to transfer case, a plaintiff must  present evidence that (1) he is a member of a  protected class; (2) he reasonably performed his  job to his employer's expectations; (3) he was  subject to an adverse employment action; and (4)  other similarly situated employees who were  substantially younger than him were treated more  favorably. Michas v. Health Cost Controls of  Ill., Inc., 209 F.3d 687, 693 (7th Cir. 2000);  Taylor, 69 F.3d at 779. Kimberly-Clark does not  dispute the first three elements, so the only  question is whether Radue established the last  element.


11
1.  Similarly situated.


12
In determining whether two employees are  similarly situated a court must look at all  relevant factors, the number of which depends on  the context of the case. Spath v. Hayes Wheels  Int'l-In., Inc., 211 F.3d 392, 397 (7th Cir.  2000). For example, in disciplinary cases--in  which a plaintiff claims that he was disciplined  by his employer more harshly than a similarly  situated employee based on some prohibited  reason--a plaintiff must show that he is  similarly situated with respect to performance,  qualifications, and conduct. Byrd v. Ronayne, 61  F.3d 1026, 1032 (1st Cir. 1995). This normally  entails a showing that the two employees dealt  with the same supervisor, were subject to the  same standards, and had engaged in similar  conduct without such differentiating or  mitigating circumstances as would distinguish  their conduct or the employer's treatment of  them. Mitchell v. Toledo Hosp., 964 F.2d 577, 583  (6th Cir. 1992). In a failure to transfer case  some of these factors--like the severity of the  infractions--are not relevant, although the same  general comparisons must be made. As to the  relevant factors, an employee need not show  complete identity in comparing himself to the  better treated employee, but he must show  substantial similarity. Ercegovich v. Goodyear  Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.  1998). Without making an exhaustive list, we note  that in previous RIF cases plaintiffs were  required to show at a minimum that the retained  or transferred younger employees possessed  analogous attributes, experience, education, and  qualifications relevant to the positions sought,  and that the younger employees obtained the  desired positions around the same time as the  RIF. Biolchini v. General Elec. Co., 167 F.3d  1151, 1154 (7th Cir. 1999); Fisher v. Wayne  Dalton Corp., 139 F.3d 1137, 1141 (7th Cir.  1998); Taylor, 69 F.3d at 782; Holmberg v. Baxter  Healthcare Corp., 901 F.2d 1387, 1392 (7th Cir.  1990).


13
Radue bases his prima facie case primarily on  comparing himself to three employees Ray  Nankervis, Mark Proctor, and Renatta Williams.  First, as to Proctor, Radue contends that  Kimberly-Clark provided him with an electrical  engineering position. But Radue can't show a  meaningful similarity to Proctor because Proctor  is an electrical engineer, while Radue is not.  The fact that Proctor was qualified for the  position he obtained, while Radue isn't, means  that there is insufficient similarity to infer  discrimination. See Sauzek, 202 F.3d at 919. As  far as Nankervis, Radue doesn't indicate that he  was subject to a RIF, which means that Nankervis  and Radue were not in materially parallel  positions. The same holds true for Williams, who  accepted a purchasing agent position, but  apparently not as a result of a RIF, and  therefore is not a candidate for comparison.  Spath, 211 F.3d at 397 (plaintiff must show that  the 'comparables' are similarly situated in all  relevant respects).


14
A demonstration of substantial similarity would  also require a showing that a common supervisor  offered one of these other employees a position  for which Radue was qualified, and that this same  supervisor also knew about Radue's availability  but refused to offer the job to him. Radue hasn't  shown a common supervisor, and in fact doesn't  even mention who offered Williams and Nankervis  their positions. This omission alone probably  precludes a showing of similarity because when  "'different decision-makers are involved, two  decisions are rarely similarly situated in all  relevant respects.'" Stanback v. Best Diversified  Products, Inc., 180 F.3d 903, 910 (8th Cir. 1999)  (quoting Harvey v. Anheuser-Busch, Inc., 38 F.3d  968, 972 (8th Cir. 1994)); see Hollins v.  Atlantic Co., Inc., 188 F.3d 652, 659 (6th Cir.  1999). Different employment decisions, concerning  different employees, made by different  supervisors, are seldom sufficiently comparable  to establish a prima facie case of discrimination  for the simple reason that different supervisors  may exercise their discretion differently. Cf.  Weisbrot v. Medical College of Wisconsin, 79 F.3d  677, 683 (7th Cir. 1996); Timms v. Frank, 953  F.2d 281, 287 (7th Cir. 1992). These distinctions  sufficiently account for any disparity in  treatment, thereby preventing an inference of  discrimination.


15
Even if Radue demonstrated some likeness to  Nankervis, Proctor, and Williams in these  respects, he was substantially dissimilar to them  in two material ways he had previous job  performance problems and he communicated to  superiors that he hoped he could bide his time  with the company for two more years in order to  qualify for a good severance package. With  respect to his performance, Radue was perceived  as having a drinking problem, had episodes of  non-attendance, and was thought to procrastinate  on projects. Nankervis, Williams, and Proctor  were not previously cited for substantial  performance problems and never manifested an  intent to make a quick departure, which makes  them materially different from Radue. See Smith  v. Stratus Computer, Inc., 40 F.3d 11, 17 (1st  Cir. 1994) (substantial similarity requires a  showing that the ostensibly similar employees  conducted themselves in a corresponding fashion).  Because these distinctions were substantial  enough to account for the different treatment  Radue claims he received, Radue has failed to  show that he was sufficiently similar to either  Proctor, Nankervis, or Williams to establish a  prima facie case.


16
Radue also points to about thirteen mechanical  engineers and six process engineers who were  hired, transferred, or promoted to other  positions around the time of the RIF. But that's  about all he does with this information, and so  his halfhearted attempt to show similarity  suffers from the problems we just discussed. The  defect underlying Radue's approach stems from the  frequency of transfers, promotions, and hirings  at Kimberly-Clark, which means that these events  are not in themselves indicative of  discrimination. As we have already emphasized, a  showing of discrimination requires more--much  more than simply identifying employees who  obtained jobs around the same time that the  plaintiff was looking for a position. A valid  comparison would have entailed showing that the  these employees also encountered a RIF, that they  obtained positions for which Radue was qualified,  and that the supervisors in charge also knew that  Radue was looking for such positions. Without  this, there's no basis for inferring that the  other employees were similarly situated. The  similarly situated requirement is very important,  for without it a plaintiff would only have to  point to one younger employee who was treated  better than he. Wallace v. SMC Pneumatics, Inc.,  103 F.3d 1394, 1398 (7th Cir. 1997). Such a  minimal showing would be meaningless, especially  with respect to large corporations like Kimberly-  Clark. The record in this case does not indicate  that Radue and these nineteen employees shared  common features essential to a meaningful  comparison, thus they cannot be used to establish  the fourth element of a prima facie case of  discrimination.


17
2.  Substantially younger.


18
Finally, we also note that Radue was required to  show that any similarly situated employees were  substantially younger, which Radue cannot do as  to Nankervis and Proctor. Nankervis was forty-six  years old at the time of the RIF, which is  problematic for Radue because to satisfy the  "substantially younger" requirement, the relevant  individual must be at least ten years younger  than the plaintiff. Hartley v. Wisconsin Bell,  Inc., 124 F.3d 887, 893 (7th Cir. 1997). There  being only seven years difference between the  two, Nankervis is not substantially younger.  Proctor won't work either, as he is 9.5 years  younger than Radue. But 9.5 is pretty close to  10, and where a plaintiff just misses the 10-year  mark, he can still present a triable claim if he  directs the court to evidence that his employer  considered age to be a significant factor.  Fisher, 139 F.3d at 1141. But all Radue has are  his statistics, the shortcomings of which we  discussed above. Therefore, Radue could not use  Proctor to make out a prima facie case either.  Although Renatta Williams and the nineteen  engineers Radue mentioned are substantially  younger than Radue, as we discussed above, Radue  didn't show that they were similarly situated.

III.

19
Radue presented no direct evidence of  discrimination and his statistical evidence  failed to create a legitimate jury question. As  to the indirect method, Radue failed to establish  a prima facie case because he could not show that  even a single substantially younger, similarly  situated employee was treated more favorably.  Accordingly, the district court properly granted  summary judgment for Kimberly-Clark, and its  decision is in all respects


20
AFFIRMED.